

Exhibit 10.9
 
FINANCIAL PERFORMANCE INCENTIVE PROGRAM


This document outlines the terms and conditions of the Smart Balance, Inc.
Financial Performance Incentive Program (“the Program”).  This Program applies
to all employees of, and third party consultants to, Smart Balance, Inc. and its
wholly-owned subsidiary GFA Brands, Inc. (collectively referred to as “Smart
Balance” or the “Company”) who are designated as Eligible Participants by the
Compensation Committee of the Board of Directors, or any subcommittee thereof to
which such authority is delegated (“Compensation Committee”), from time to time
pursuant to Section III hereof.


SECTION I
PROGRAM OBJECTIVES


This Program has been established by the Compensation Committee to promote the
following purposes and objectives:


 
·
Align a significant portion of the compensation of Eligible Participants to key
financial drivers of the Company’s business.



 
·
Stress the importance of the growth of the Company’s Net Revenue (or equivalent
measure) as the key factor that is most closely associated with value creation
for the Company’s stockholders.



 
·
Establish other criteria (financial or otherwise) to unify and focus all
Eligible Participants on the Company’s critical success factors.


 
1

--------------------------------------------------------------------------------

 


To ensure that the Program continues to meet these objectives, the Company has
the sole discretion and right, through the Compensation Committee, to waive,
modify, amend any portion of this Program or terminate the Program at any time.


SECTION II
EFFECTIVE DATE


The Program as set forth herein shall be effective for calendar year 2008 and
all subsequent calendar years (each a Performance Period) until the Program is
modified, amended, or terminated by the Compensation Committee.


SECTION III
PARTICIPATION


The Compensation Committee has complete and sole discretion to determine which
of the Company’s employees or consultants (“Eligible Participants”) shall
participate in the Program with respect to a Performance Period and the amount
of the Individual Bonus Target (“Individual Bonus Target”) of, and Actual Bonus
Amount (“Actual Bonus Amount”), if any, payable to, an Eligible Participant with
respect to such Performance Period.  This list of Eligible Participants with
respect to a Performance Period shall be determined each year by the
Compensation Committee and only Eligible Participants so designated shall be
eligible to participate in the Program for such Performance Period.  Designation
of an employee or consultant as an Eligible Participant with respect to a
Performance Period shall not entitle such employee or consultant to designation
as an Eligible Participant for any other Performance Period.

 
2

--------------------------------------------------------------------------------

 


  Except to the extent the Compensation Committee may otherwise determine, each
Eligible Participant’s Individual Bonus Target shall be the product of the
Target Bonus Percentage for such Eligible Participant’s Tier Grade and his or
her base salary as of the first day of the Performance Period or in the case of
third party consultants such other amount as determined by the Compensation
Committee.
 
For each Performance Period there shall be established a bonus Pool (“Bonus
Pool”) and supplemental bonus pool (“Supplemental Bonus Pool”) which in each
case shall be equal to the sum of the Individual Bonus Targets of all Eligible
Participants for such Performance Period.
 
The following chart reflects the Tier Grades and Target Bonus Percentages for
each such tier under the Program.
 
Tier Grade
Composition/Members
Target Bonus Percentage
     
1A
CEO
100% of Base Salary
1B
Vice Chair, COO
80% of Base Salary
2
EVPs and Marketing Coordinator
50% of Base Salary
3
VPs and Regional Bus. Managers
35% of Base Salary
4
Directors
30% of Base Salary
5
Managers
25% of Base Salary
6
Other Non-Administrative Staff
20% of Base Salary or Pay
7
Administrative Staff
10% of Base Salary or Pay



The Target Bonus Percentage for a tier grade may be revised by the Compensation
Committee from time to time.  Individual Bonus Targets do not represent
guaranteed bonus amounts, but rather merely serve as guidelines which will be
used by the Compensation Committee as a starting point in determining an
Eligible Participant’s Actual Bonus Amount, if any.  The Compensation Committee
reserves the right, in its sole discretion, to establish a different Individual
Bonus Target for any Eligible Participant.

 
3

--------------------------------------------------------------------------------

 


SECTION IV
BONUS BENCHMARKS


Each year the Board of Directors will (i) identify key financial or business
criteria to be considered by the Compensation Committee in determining the
Actual Bonus Amount for each Eligible Participant (“Bonus Criteria”); (ii)
establish for each financial or business Bonus Criteria a threshold, target and
maximum benchmark (“Performance Level”); and (iii) establish any other rules or
guidelines to be considered by the Compensation Committee in determining Actual
Bonus Amounts.  The actual Bonus Criteria for a Performance Period and the
percentage of the Individual Target Bonus to be attributed to each Bonus
Criteria will be communicated to the Eligible Participants in
writing.  Currently, the Board of Directors has identified two Bonus
Criteria:  Net Sales Revenue and EBITDA.  The Board of Directors reserves the
right from year to year to change the Bonus Criteria, to add or eliminate Bonus
Criteria, to change the percentage of the Individual Target Bonus allocated to
each Bonus Criteria and to establish rules governing interpolation between
Performance Levels for each Bonus Criteria.  In the absence of any special
designation by the Board of Directors, there shall be straight line
interpolation between Performance Levels.  In the event the Clawback provisions
of Section VII apply to any Supplemental Bonus and the Board of Directors
modifies the Bonus Criteria for the next Performance Period, an Eligible
Participant’s right to receive such Supplemental Bonus shall be determined using
the Bonus Criteria used to determine the amount of the Supplemental Bonus, with
such modifications as the Compensation Committee deems, in its discretion, to be
reasonable and equitable.

 
4

--------------------------------------------------------------------------------

 

SECTION V
BONUS CALCULATION


The Committee shall compute a pro forma Actual Bonus Amount for each Eligible
Participant for each Performance Period as soon as possible after the completion
of a Performance Period based on the Company’s audited financial statements in
accordance with this Section V.   To the extent that achievement of financial
Bonus Criteria cannot be ascertained by reference to the Company’s audited
financial statements, the Committee may refer to the definitions and method of
calculating financial Bonus Criteria as contained in the Company’s first lien
credit facility or by reference to other Company books and records.  Achievement
of any non-financial Bonus Criteria shall be determined in such manner as the
Compensation Committee determines, in its sole discretion.  The Compensation
Committee’s determination of the extent that Bonus Criteria have been achieved
(“Actual Bonus Criteria Results”) and the pro forma Actual Bonus Amount for each
Eligible Participant shall be final and binding on all parties.
 
Each Eligible Participant’s share of the Bonus Pool and the Supplemental Bonus
Pool shall be allocated among the various Bonus Criteria based upon the
Individual Bonus Target percentage allocation determined by the Board of
Directors (“Individual Bonus Pool” and “Individual Supplemental Bonus
Pool”).  Actual Bonus Criteria Results shall then be compared to the Performance
Levels established for each Bonus Criteria for each Eligible Participant.  If
Actual Bonus Criteria Results are less than the Threshold established for that
Bonus Criteria, then the Individual Bonus Pool for that Bonus Criteria shall be
zero.  If Actual Bonus Criteria Results are equal to or greater than the
Threshold but equal to or less than the Target established for that Bonus
Criteria, then the Individual Bonus Pool amount available for distribution to
such Eligible Participant shall be a percentage of the Individual Bonus Pool for
that Bonus Criteria determined by using straight line interpolation between the
Threshold percentage amount established by the Board of Directors and the Target
with the Target being 100%.  The amount so determined for any Bonus Criteria is
referred to as the “Target Bonus Pool” and the sum of all such pools is referred
to as the “Target Bonus Pools.”  If Actual Bonus Criteria Results exceed the
Target for any Bonus Criteria, then the Individual Supplemental Bonus Pool
amount available for distribution to Eligible Participants shall be a percentage
of the Individual Supplemental Bonus Pool for that Bonus Criteria determined by
using straight line interpolation between the Target and the Maximum with the
Target at 0% and the Maximum at 100%.  The amount so determined for any Bonus
Criteria is referred to as the “Supplemental Bonus Pool” and the sum of all such
pools is referred to as the “Supplemental Bonus Pools.”

 
5

--------------------------------------------------------------------------------

 


The following Table demonstrates Bonus Pool calculations:


Performance Level
 
Interpolation
Percentage Range
 
Interpolation Calculation
Below Threshold
   
0%
 
The Interpolation Percentage will be determined by
Threshold to Target
   
0%-100%*
 
adding or subtracting the percentage (from 100%)
Target
   
100%
 
by which the Actual Bonus Criteria
Target to Maximum
   
100%-200%
 
Results exceeds or falls short of the respective
Maximum
   
200%
 
Target, relative to the Maximum or Threshold

*
The Board of Directors may establish a Threshold percentage greater than 0%.

*
Performance results will be rounded up or down to the nearest whole percentage
point.  For example, if the calculated interpolation percentage is 89.1%, it
will be rounded down to 89%.

 
The Compensation Committee will look to such pro forma calculation in
determining the Actual Bonus Amount, if any, payable to an Eligible Participant
with respect to a Performance Period.  However, the final Actual Bonus Amount
shall be determined by the Compensation Committee in its sole discretion and may
take into consideration such additional factors as the Compensation Committee
deems reasonable and appropriate.

 
6

--------------------------------------------------------------------------------

 


All bonus payments under the Program are completely discretionary and no
Eligible Participant shall be deemed to have a vested interest in any bonus
payment based solely on Actual Bonus Criteria Results or any other facts or
circumstances.  Subject to Section X, an Eligible Participant shall have a right
to a bonus under the Program only when such bonus is finally approved by the
Compensation Committee.  The Compensation Committee may delegate the authority
to determine final individual Bonus amounts to the CEO, COO or EVPs.


SECTION VI
CONDITIONS


Financial Covenants.  Under no circumstances will any Bonus be paid or accrued
under this Program if the accrual or payment of any bonus under this Program
would cause an event of default under any credit agreement or loan document of
the Company.
 
Maximum Payments.  In no event may the aggregate Actual Bonus Amounts awarded by
the Compensation Committee under the Program for a Performance Period exceed the
sum of the Bonus Pool and Supplemental Bonus Pool for such Performance
Period.  In addition, in no event may the Actual Bonus Amount for a Performance
Period awarded to any Eligible Participant who is a "covered employee" (within
the meaning of Section 162(m)(3) of the Internal Revenue Code of 1986, as
amended) for such Performance Period exceed such Eligible Participant's pro
forma Actual Bonus Amount.
 
7

--------------------------------------------------------------------------------


 
SECTION VII
PRO FORMA BONUS CALCULATION EXAMPLES


The following examples illustrate the application of the preceding rules (as
applied to the 2008 fiscal year):



 
Net Sales
 
Interpolation
Percentage
(Step 1)
   
EBITDA
   
Interpolation
Percentage
(Step 2)
   
Scaling of
Net Sales
Percentage
(Step 3)
   
Scaling of
EBIDTA
Percentage
(Step 4)
   
Bonus
Multiplier
(Step 5)
   
Target
Bonus
Paid*
  $
179M
    100 %   $ 33.7M       100 %     .60       .40       1.0       100 % $
 177.5M
    86 %   $ 33.7M       100 %     .52       .40       .92       92 % $
 174.5M
    59 %   $ 32.9M       0 %     .35       0.0       .35       0 % $
 183.5M
    130 %   $ 34.2M       117 %     .78       .47       1.25       125 % $
 192.5M
    200 %   $ 36.7M       200 %     1.20       .80       2.00       200 %

*
The “Actual Bonus Amount” paid would be subject to final determination by the
Compensation Committee and the provisions of the Program as set forth herein.



SECTION VIII
CLAWBACK PROVISION


Payment of any Supplemental Bonus Pool amount awarded to an Eligible Participant
in Tier 1 (including both Tier 1A and 1B), Tier 2 or Tier 3 shall be deferred
until the second calendar year following the Performance Period and shall be
subject to forfeiture if the applicable Actual Bonus Criteria Results for the
Performance Period immediately following the Performance Period to which the
award relates (“Bonus Performance Period”) does not equal or exceed the
applicable Actual Bonus Criteria Results for the Bonus Performance Period.

 
8

--------------------------------------------------------------------------------

 


SECTION IX
BONUS PAYMENTS


Subject to Section X below, and except as provided in Section VIII above, Actual
Bonus Amount awards shall be paid during the calendar year immediately following
the Performance Period to which they relate and in all events on or before March
15 of such calendar year.  Supplemental Bonus Pool Award subject to Section VIII
above, shall be paid, to the extent not forfeited, in the second calendar year
following the Performance Period to which they relate and in all events on or
before March 15 of such calendar year.


SECTION X
EMPLOYMENT REQUIREMENT


As a condition to receiving payment of an Actual Bonus Amount award for a
Performance Period, an Eligible Participant must be employed by, or with respect
to consultants actively engaged in providing services to, the Company on the
date when the Bonuses under the Program for such Performance Period are
paid.  An Eligible Participant who is not employed by, or actively providing
services to, the Company on such date will forfeit all right to such award.

 
9

--------------------------------------------------------------------------------

 


SECTION XI
MISCELLANEOUS


Not Deferred Compensation.  Except with respect to Supplemental Bonuses subject
to Section IX, it is intended that the Bonus payments made under this Program
shall be considered a form of “short-term deferral” under Treasury Regulation
Section 1.409A-1(b)(4) such that the Program is exempt from the general
application of Internal Revenue Code (“Code”) Section 409A.  The Compensation
Committee and the Company shall interpret and administer the Program in a manner
which ensures such exemption.
 
Administrative Discretion.  The Compensation Committee shall have the sole and
exclusive power and authority to resolve all ambiguities under the Program, to
determine participation rights and Bonus amounts, and to otherwise take such
action as it deems necessary or appropriate to operate this Program.
 
Change of Control.  In the event that the Company experiences a Change of
Control (as defined in the Smart Balance, Inc. Stock and Awards Plan), then all
Eligible Participants with respect to the Performance Period in which such
Change of Control occurs shall be entitled to receive, in lieu of any other
payment under this Program for such Performance Period, the greater of:  (1) his
or her Individual Bonus Target for the Performance Period in which the Change of
Control occurs; (2) his or her actual Bonus (including any Supplemental Bonus)
awarded with respect to the prior Performance Period; or (3) the pro forma
Actual Bonus Amount for the Performance Period in which the Change of Control
occurs determined in accordance with Section V based on the Actual Bonus
Criteria Results for the period from January 1 of the current Performance Period
through the date of the Change of Control (whichever is greater, the “Change of
Control Bonus”).   Each Eligible Participant’s Change of Control Bonus shall be
paid in a lump sum on the earlier of (i) thirty (30) days following the date of
the Eligible Participant’s Separation from Service (as defined in the Smart
Balance, Inc. Stock and Awards Plan) or March 15 of the calendar year
immediately following the Performance Period in which the Change of Control
occurs.  In addition, any Supplemental Bonus from a prior Performance Period
which was not paid due to the application of Section IX of the Program shall be
deemed earned as of the Change of Control and shall be paid to the Eligible
Participant entitled to such Supplemental Bonus at the same time as the Change
of Control Bonus is paid.  Finally, for purposes of administering Bonus payments
related to any Performance Period which ends prior to the Change of Control, the
Compensation Committee shall consist solely of those individuals who were
members of the Compensation Committee on the day before such Change of Control.

 
10

--------------------------------------------------------------------------------

 